                 Case 2:18-cr-00170-JAM Document 33 Filed 05/15/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   SAM STEFANKI
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00170-JAM
12                                 Plaintiff,            STIPULATION REGARDING BRIEFING
                                                         SCHEDULE AND EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                         ORDER
14   DAVID ANTHONY MCDANIELS,
                                                         DATE: June 9, 2020
15                                Defendant.             TIME: 9:15 a.m.
                                                         COURT: Hon. John A. Mendez
16

17                                              STIPULATION
18          1.      By previous order, this matter was set for a hearing on June 9, 2020, on the defendant’s
19 motion to suppress evidence. ECF No. 27; ECF No. 30. A trial confirmation hearing is currently set for

20 June 30, 2020, with a jury trial set for July 27, 2020. ECF No. 30.

21          2.      By this stipulation, the defendant now moves to vacate and reset the dates previously set
22 for the suppression hearing, trial confirmation hearing, and trial. The parties respectfully request that the

23 Court set the following schedule:

24                  a)     A hearing on the defendant’s motion to suppress evidence to occur on
25          September 15, 2020, at 9:15 a.m. See ECF No. 27. The government’s opposition brief to be
26          filed by August 25, 2020, and any reply brief to be filed by September 8, 2020.
27                  b)     A three-day jury trial to begin on November 2, 2020, at 9:00 a.m., with a trial
28          confirmation hearing on October 6, 2020 at 9:15 a.m.

      STIPULATION RE BRIEFING SCHEDULE AND TIME          1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00170-JAM Document 33 Filed 05/15/20 Page 2 of 3


 1         3.      By this stipulation, the defendant also requests that the Court exclude time under the

 2 Speedy Trial Act between May 18, 2020, and November 2, 2020, under Local Codes T4 (defense

 3 counsel preparation) and E (pretrial motion).

 4         4.      The parties agree and stipulate, and request that the Court find the following:

 5                 a)     The parties are exploring the possibility of additional forensic testing, which may

 6         take multiple months to perform.

 7                 b)     Counsel for the defendant desires additional time to consult with his client,

 8         conduct investigation and research related to the charge, discuss potential resolutions with this

 9         client, and otherwise prepare for trial.

10                 c)     Counsel for the defendant believes that failure to grant the above-requested

11         continuance would deny him the reasonable time necessary for effective preparation, taking into

12         account the exercise of due diligence.

13                 d)     The government does not object to the continuance.

14                 e)     Based on the above-stated findings, the ends of justice served by continuing the

15         case as requested outweigh the interest of the public and the defendant in a trial within the

16         original date prescribed by the Speedy Trial Act.

17                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18         et seq., within which trial must commence, the time period of May 18, 2020 to November 2,

19         2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code

20         T4] and § 3161(h)(1)(D) [Local Code E] because it results from a continuance granted by the

21         Court at the defendant’s request on the basis of the Court’s finding that the ends of justice served

22         by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION RE BRIEFING SCHEDULE AND TIME         2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00170-JAM Document 33 Filed 05/15/20 Page 3 of 3


 1          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4

 5          IT IS SO STIPULATED.

 6

 7

 8   Dated: May 13, 2020                                      MCGREGOR W. SCOTT
                                                              United States Attorney
 9

10                                                            /s/ SAM STEFANKI
                                                              SAM STEFANKI
11                                                            Assistant United States Attorney

12

13   Dated: May 13, 2020                                      /s/ MICHAEL D. LONG
                                                              MICHAEL D. LONG
14                                                            Counsel for Defendant
                                                              DAVID ANTHONY MCDANIELS
15

16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 14th day of May, 2020.
19

20

21                                                       /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
22                                                     UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE AND TIME           3
      PERIODS UNDER SPEEDY TRIAL ACT
